Citation Nr: 1142315	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  10-23 176	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits greater than $260.00 on behalf of his dependent child.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The Veteran served on active duty from May 2001 to October 2005.  The appellant is the former wife of the Veteran and mother and custodian of their son.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska awarded apportionment of the Veteran's benefits in the amount of $260.00.  The appellant and the Veteran were notified of this decision.  In April 2010, the appellant submitted her disagreement with amount of $260.00 and, in so doing, argued that a larger apportionment was warranted.  In May 2010, the RO issued a statement of the case.  In the following month (June 2010), the appellant perfected an appeal of her claim by filing a substantive appeal.  Although notified of the amount of the apportionment, the Veteran did not submit any sort of written response to that decision.  


FINDING OF FACT

In October 2011, prior to the promulgation of a decision in the current appeal, the appellant requested a withdrawal of her claim for a higher apportionment of the Veteran's disability compensation benefits on behalf of his dependent child.  


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the Substantive Appeal regarding the issue of entitlement to an apportionment of the Veteran's disability compensation benefits greater than $260.00 on behalf of his dependent child have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In a written statement received at the Board in October 2011, the appellant expressed her satisfaction with the amount of $260.00 monthly and requested a withdrawal of her claim for a higher apportionment of the Veteran's disability compensation benefits.  In view of her expressed desire, further action with regard to this issue is not appropriate.  The Board does not have jurisdiction to review the claim of entitlement to a higher apportionment of the Veteran's disability compensation benefits.  The claim must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The claim for apportionment of the Veteran's disability compensation benefits greater than $260.00 on behalf of his dependent child is dismissed.



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


